Citation Nr: 1722929	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran had active duty service from October 1986 to October 1990.  He had subsequent Reserve service through August 1991, including having been recalled to active duty in support of Operation Desert Shield.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in Waco, Texas.  By a July 2015 rating decision, the RO granted claims that that were pending for service connection for lumbosacral strain with arthropathy, and gastroesophageal reflux disease (GERD).  Those remaining issues are denoted above on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2011 documentation from the Social Security Administration (SSA) indicated the Veteran's disability benefit from that agency was given an updated effective date of May 13, 2008, having considered him disabled because of several conditions including diabetes, hypertension, arthritis, and back/lower extremity pain.  Complete SSA records must be obtained from the original decision on the claim, for they are clearly relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

The Veteran should also be provided with a VA examination to determine whether a claimed bilateral leg condition has any association with the records of leg cramps the Veteran had sustained in 1991, which are listed as part of the reason he separated from service.



Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's records from the Social Security Administration.  If the records cannot be obtained, this should be documented in the claims file and the Veteran should be notified.  

2. Schedule the Veteran for a VA examination for a bilateral leg disorder.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  

The examiner should initially provide the diagnoses of all present bilateral leg disorders, including but not limited to orthopedic (including knee) and neurological conditions.
Then opine whether it is at least as likely as not 
(50 percent or greater probability) that the conditions diagnosed were incurred in the Veteran's active military service, with history of bilateral leg cramps, or are otherwise etiologically related to service.  

A complete rationale should be provided for all opinions offered.

3. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

